internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-105919-99 ate date parent sub sub foreign distributing distributing foreign distributing foreign controlled foreign controlled foreign controlled plr-105919-99 transitory corporation newco-shell business x business y country a country b country c a date b date c date d date e date f date g h date n plr-105919-99 we reply to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded parent is the parent of an affiliated_group that comprises both domestic and foreign_corporations and conducts among others business x and business y parent joins with its includible affiliates in filing a consolidated federal_income_tax return before the transactions described below parent wholly owned sub sub foreign distributing distributing and foreign distributing wholly owned foreign controlled and distributing wholly owned foreign controlled foreign distributing foreign distributing distributing and foreign distributing each conducts business x each conducts business y foreign controlled foreign controlled and foreign distributing we have recsived financial information indicating that business x as conducted by foreign distributing distributing and foreign distributing and business y as conducted by foreign controlled foreign controlled and foreign distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years approximately a percent of the business y current production is used by parent in business x business y is attempting to increase its sales to unrelated parties but potential customers are reluctant to purchase business y products while it and business x are both owned by parent to overcome this problem parent proposes to associate all of the business y assets with sub and distribute the stock of sub to certain of its stockholders the proposed distribution on date b the internal_revenue_service issued to parent a private_letter_ruling concluding that the proposed distribution would qualify for nonrecognition treatment under sec_355 of the internal_revenue_code the transactions described in the present letter are designed to move ib plr-105919-99 foreign business y assets to sub before the proposed distribution occurs the country a transaction i on date sub acquired newco-shell and newco-shell elected under sec_301_7701-3 of the income_tax regulations to be disregarded as an entity separate from sub for u s federal tax purposes i on date d foreign distributing transferred its foreign controlled stock to newco-shell for no consideration in a country a demerger iii on date e parent transferred its sub stock to sub in exchange for sub stock in a transaction intended to qualify under sec_351 country a transaction representations the taxpayer has made the following representations concerning this transaction based on the characterization of steps i through iii above by ruling below a no part of the consideration distributed by foreign distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of foreign distributing and foreign controlled represents the present operation of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction foreign distributing and foreign controlled each will continue the active_conduct of its business independently and with its separate employees d distribution a defined below at ruling a was carried out to increase the amount of business y that sub conducts with unrelated parties distribution a was motivated in whole or substantial part by this corporate business_purpose e there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in foreign distributing or foreign controlled after distribution a except as part of the overall transaction and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled after step ii above f there is no plan or intention by either foreign distributing or foreign plr-105919-99 controlied directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 g there is no plan or intention to liquidate either foreign distributing or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after the transaction except in the ordinary course of business h no intercorporate debt existed between foreign distributing and foreign controlled at the time of or after distribution a other than trade payables arising in the ordinary course of business i except during a transition_period expected to last one year or less payments made in all continuing transactions between foreign distributing and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length j neither foreign distributing nor foreign controlled is an investment_company as defined in sec_368 and iv k the country a transaction is not part of a plan or series of related transactions within the meaning of pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either foreign distributing or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either foreign distributing or foreign controlled sec_355 k parent will treat the deemed transfer of foreign controlled stock to sub as qualifying under sec_351 l parent will treat its transfer of sub stock to sub as qualifying under sec_351 a country a transaction rulings based solely on the information submitted and the representations set forth above and provided that the requirements of paragraph c and d of b -1 of the temporary income_tax regulations and all the conditions and requirements of b -4 through b -12 are satisfied we rule as follows on the country a transaction for federal_income_tax purposes the transactions described above in steps i through iii are treated as if a foreign distributing had distributed all the stock of big plr-105919-99 foreign controlled to parent distribution a b parent had transferred the stock of foreign controlled to sub in exchange for stock of sub and c parent had transferred the stock of sub to sub c b in exchange for stock of sub see rev_rul no gain_or_loss was recognized by and no amount was otherwise included in the income of parent on the receipt of foreign controlled stock sec_355 no gain_or_loss was recognized by foreign distributing on distribution a sec_355 the holding_period of foreign controlled stock received by parent includes the holding_period of the foreign distributing stock on which distribution a was made provided the foreign distributing stock was held as a capital_asset on the date of distribution a sec_1223 and b distribution a is an exchange to which b -10 c applies and the requirements of paragraphs d through h of b -10 must be satisfied if parent recognizes no gain under sec_1248 by virtue of the contribution of the stock of foreign controlled to the capital of sub the earnings_and_profits of foreign controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years beginning after date and during the period in which foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub through newco-shell see a the country b transaction iv on date e a distributing distributed the foreign controlled stock to parent distribution b b parent transferred the foreign controlled stock to sub ina transaction intended to qualify under sec_351 a c parent transferred the sub stock to sub in a transaction intended to qualify under sec_351 plr-105919-99 country b transaction representations the taxpayer has made the following representations concerning distribution b m no part of the consideration distributed by distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing n the five years of financial information submitted on behalf of distributing and foreign controlled represents the present operations of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and foreign controlled each will continue the active_conduct of its business independently and with its separate employees p distribution b was carried out to increase the amount of business y that sub conducts with unrelated parties distribution b was motivated in whole or substantial part by this corporate business_purpose q there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in distributing or foreign controlled after distribution b except as part of the overall transaction and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled after step iv b above r there is no plan or intention by either distributing or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 s there is no plan or intention to liquidate either distributing or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after the transaction except in the ordinary course of business t no intercorporate debt existed between distributing and foreign controlled at the time of or after distribution b u except during a transition_period expected to last one year or less payments made in all continuing transactions between distributing and foreign controlled 32d plr-105919-99 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length v neither distributing nor foreign controlled is an investment_company as defined in sec_368 and iv w the country b transaction is not part of a plan or series of related transactions within the meaning of will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or foreign controlled sec_355 pursuant to which one or more persons x parent will treat its transfer of foreign controlled stock to sub as qualifying under sec_351 country b transaction rulings based solely on the information submitted and the representations set forth above and provided that the requirements of paragraph c and d of b -1 and all the conditions and requirements of b -4 through b -12 are satisfied we rule as follows on distribution b no gain_or_loss was recognized by and no amount was included in the income of parent on distribution b sec_355 no gain_or_loss was recognized by distributing on distribution b sec_355 c the basis of foreign controlled stock in the hands of parent will be the lesser_of the adjusted_basis of that stock in the hands of distributing or the substituted_basis allocated to foreign controlled 2's stock in accordance with sec_1 a sec_1248 notice_87_64 c b the holding_period of foreign controlled stock received by parent will be the greater of the holding_period of the foreign controlled stock in the hands of distributing or the holding_period of distributing stock in the hands of parent sec_1248 notice sec_1248 will not apply to distribution b sec_1248 notice if parent recognizes no gain under sec_1248 by virtue of the bo plr-105919-99 contribution of the stock of foreign controlled to the capital of sub the earnings_and_profits of foreign controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years beginning after date and during the period in which foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub see a the country c transaction v on date f sub formed a transitory country c_corporation transitory corporation’ vi on date g a foreign distributing transferred its business y assets to newly formed foreign controlled in exchange for the foreign controlled stock and the assumption by foreign controlled of related liabilities b parent contributed h dollars in cash to sub sub contributed the cash to sub and sub contributed the cash to transitory corporation c transitory corporation transferred an j dollar note the transitory note and j dollars in cash to foreign controlled in exchange for newly issued foreign controlled stock d transitory corporation purchased the remaining foreign controlled stock from foreign distributing for k dollars fair_market_value in cash e foreign distributing distributed to parent the k dollars in cash received in step vi d above vii on date transitory corporation was merged downstream into foreign controlled and the transitory note was canceled country c transaction representations the taxpayer has made the following representations concerning the transaction based on the characterization of steps v through vii above by ruling below y no part of the consideration distributed by foreign distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of foreign distributing beal plr-105919-99 z the five years of financial information submitted on behalf of foreign distributing for business x and business y represents the present operations of each business and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted aa following the transaction foreign distributing and foreign controlled each will continue the active_conduct of its business independently and with its separate employees bb the country c transaction was carried out to increase the amount of business y that sub conducts with unrelated parties the country c transaction was motivated in whole or substantial part by this corporate business_purpose cc there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in foreign distributing or foreign controlled after distribution c except as part of the overall transaction and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled after the country c transaction dd there is no plan or intention by either foreign distributing or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ee there is no plan or intention to liquidate either foreign distributing or to merge either corporation with any other corporation or to sell foreign controlled or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business ff the total adjusted_basis and the fair_market_value of the assets transferred to foreign controlled by foreign distributing each equals or exceeds the sum of the liabilities assumed by foreign controlled plus the liabilities to which the transferred assets are subject gg the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred hh no intercorporate debt existed between foreign distributing and foreign controlled at the time of or after the distribution of the foreign controlled stock ii except during a transition_period expected to last one year or less payments made in all continuing transactions between foreign distributing and foreign b22 plr-105919-99 controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length jj neither foreign distributing nor foreign controlled is an investment_company as defined in sec_368 and iv kk the country c transaction is not part of a plan or series of related transactions within the meaning of will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either foreign distributing or foreign controlled or stock possessing percent or more of the total value of all classes of stock of either foreign distributing or foreign controlled sec_355 pursuant to which one or more persons ll parent will treat the deemed transfer of foreign controlled stock to sub as qualifying under sec_351 country c transaction rulings based solely on the information submitted and the representations set forth above and provided that the requirements of paragraphs c and d of b -1 and all the conditions and requirements of b -4 through b -12 are satisfied we rule as follows on the country c transaction for federal_income_tax purposes the transactions described above in steps v through vii are treated as if a foreign distributing had transferred its business y assets to newly formed foreign controlled in exchange for foreign controlled stock and the assumption by foreign controlled of related liabilities contribution c b foreign distributing had distributed the stock of foreign controlled to parent distribution c c parent had transferred the stock of foreign controlled and j dollars in cash to sub in exchange for stock of sub d sub had transferred the stock of foreign controlled and j dollars in cash to sub in exchange for stock of sub and e sub had contributed j dollars in cash to foreign controlled see rev_rul contribution c followed by distribution c is a reorganization under sec_368 foreign distributing and foreign controlled each was a_party_to_a_reorganization under sec_368 no gain_or_loss was recognized by foreign distributing on contribution c sec_361 and sec_357 no gain_or_loss was recognized by foreign controlled on contribution c sec_1032 beet plr-105919-99 the basis of each business y asset received by foreign controlled equals the basis of that asset in the hands of foreign distributing immediately before contribution c sec_362 the holding_period of each business y asset received by foreign controlled includes the period during which that asset was held by foreign distributing sec_1223 no gain_or_loss was recognized by and no amount was otherwise included in the income of parent on its receipt of the foreign controlled stock in distribution c sec_355 no gain_or_loss was recognized by foreign distributing on distribution c sec_361 c the holding_period of the foreign controlled stock received by parent includes the holding_period of the foreign distributing stock on which distribution c was made provided the foreign distributing stock was held as a capital_asset on the date of distribution c sec_1223 and b distribution c is an exchange to which section b -10 c applies and the requirements of paragraphs d through h of section b -10 must be satisfied if parent recognizes no gain under sec_1248 by virtue of the contribution of the stock of foreign controlled to the capital of sub the earnings_and_profits of foreign controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years beginning after date and during the period in which foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub see a if sub recognizes no gain under sec_1248 by virtue of the contribution of the stock of foreign controlled to the capital of sub the earnings_and_profits of foreign controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years beginning after date and during the period in which foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub see a caveats we express no opinion on the tax effects of the transactions under any other provisions of the code or regulations or the tax effects of any condition existing at the b25 plr-105919-99 time of or effect resulting from the transactions that is not specifically covered in the above rulings in particular we express no opinion regarding a the election by newco-shell under sec_301_7701-3 as described above in step i b apart from the rulings given above the u s tax consequences of foreign distributing 1's transfer of the stock of foreign controlled to newco-shell c whether the transfer by parent of sub stock to sub described above in ruling c and step iii and iv c qualified under sec_351 d whether the transfer by parent of foreign controlled stock to sub described above in ruling b qualified under sec_351 a e whether the transfer by parent of foreign controlled stock to sub described above in step iv b qualified under sec_351 f whether the transfer by parent of foreign controlled stock and cash to sub described above in ruling c qualified under sec_351 g whether the transfer by sub of foreign controlled stock and cash to sub described above in ruling d qualified under sec_351 h whether the transfer by sub of cash to foreign controlled described above in ruling e qualified under sec_351 and i the tax treatment of payments made between parties during the transition periods referred to in representations i t and gg temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see section dollar_figure of revproc_99_1 1999_1_irb_6 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling is directed only to the taxpayers who requested it sec_61 k b provides that it may not be used or cited as precedent plr-105919-99 each taxpayer involved in these transactions should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and a second authorized representative sincerely yours assistant chief_counsel corporate by wayne d murray wayne t murray senior technician reviewer branch
